Citation Nr: 1339683	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating higher than 30 percent beginning February 1, 2009, for right kidney papillary renal cell carcinoma, status post radical nephrectomy, with metastatic carcinoma of at least 2 lymph nodes and bilateral lower extremity edema, status post dissection.


REPRESENTATION

Veteran represented by:	Daniel Storm Rethmeier, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In correspondence (a VA Form 9) received by the RO in May 2012 the Veteran requested a Board hearing.  In correspondence received by the RO in July 2012 the Veteran specified that he wanted a videoconference Board hearing.  In subsequent correspondence (another VA Form 9) he repeated his request for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing, and provide adequate notice to the Veteran and his representative of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



